Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4,977,908).
Regarding claim 1, 2, 5, Ergle teaches in Example 3 of the disclose a flavor-containing sheet for a smoking article (title), the sheet comprising a thickening polysaccharide (11g of pectin [0073]) , a flavor (9g of menthol [0074] ), an emulsifier (1.8 g of glycerol), and a filler is a starch hydrolysate [0028] wherein a content of the filler is 200 to 500% by mass with respect to the thickening polysaccharide (The weight ratio of shredded flavor-bearing sheets to tobacco filler will typically range from about 1:100 to about 1:5 depending on the desired level of menthol delivery. Preferably, the weight ratio of shredded flavor-bearing sheets to tobacco filler will be from about 1:10 to 1:20 [0050]). 
Regarding claim 11, Ergle teaches the sheet comprises less than 10% by mass of water with respect to the flavor-containing sheet (a flavor-bearing sheet having a thickness of 3 mil may have a moisture content of 10%+2% [0046]).
Regarding claim 12, Ergle teaches a smoking article comprising cut pieces of the flavor-containing sheet according to claim 1 (a flavor-bearing sheet for the controlled delivery of volatile flavorants in a smoking article [0013]).
Regarding claim 13, Ergle teaches the article further comprises a cut tobacco, and the cut pieces of the flavor-containing sheet are mixed with the cut tobacco (The prepared flavor bearing sheets were cut and blended with tobacco to make cigarettes [0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6-10 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,977,908).
Regarding claim 6 and 10, Ergle teaches 9g of menthol [0074] and 1.8 g of glycerol but does explicitly disclose a content of the flavor is less than 18% by mass with respect to the flavor-containing sheet and a content of the emulsifier is 0.5 to 5% by mass with respect to the thickening polysaccharide. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Ergle to correspond with that of the claimed invention because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP § 2144.05(I)).
Regarding claim 7 and 14-15, Ergle teaches does not explicitly disclose the flavor- containing sheet has a thickness of 0.05 to 0.15 mm, the cut pieces each have a long side of 2.0 to 7.0 mm and a short side of 0.5 to 2.0 mm and the cut pieces are contained in an amount of 4 to 20% by mass with respect to a total mass of the cut tobacco and the cut pieces. However Ergle teaches a flavor-bearing sheet having a thickness of 5 mil may have a moisture content of 15%+5% and a flavor-bearing sheet having a thickness of 3 mil may have a moisture content of 10%+2% [0046] and the precise dimensions of the shredded flavor-bearing sheets are not critical. A confetti cut of about 1/32" by about 7/16" has been found to be useful. However, any other dimensions, such as, for example, a square cut of about /132" by about 1/32", are also within the scope of the invention. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet 
Regarding claim 8, Ergle disclose vegetable gums including but not limited to carrageenan, dextran, furcellaran, pectin, gelatin, gum agar, locust bean gum, gumghatti, guar gum, gum tragacanth, acacia, gum arabic, xanthan gum, karayagum, and taragum [0031] but does not explicitly the group consisting of gellan gum; a mixture of gellan gum and tamarind gum; and agar. However the vegetable gums listed are are obvious variant of each other. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Ergle to correspond with the claimed invention because it has been held that a simple substitution of one known element for another to obtain predictable results is prima facie obvious; (See MPEP § 2143I (B)). 
Regarding claim 9, Ergle does not explicitly teach a blending amount of the thickening polysaccharide is 10 to 35% by mass with respect to a total mass of constituent components other than water in a raw material of the flavor-containing sheet but teaches 11g of pectin [0073] which is about 36.5% of the total mass of the raw material. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Ergle to correspond with that of the claimed invention because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP § 2144.05(I)).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,977,908) as applied to claim 2 above, and further in view of Aux (US 2009/0221041).
Regarding claim 3-4, Ergle teaches further teaches useful polyols are exemplified by sugars and sugar alcohols, including, but not limited to hydrogenated Starch hydrolysate, dextrose, glucose, fructose, Sucrose, maltose, galactose, lactose, inositol, corn syrup  and thioglycerin are also non-limiting examples of polyols which may be useful in the practice of the invention [0028] but does not explicitly the starch hydrolysate is a starch hydrolysate having a DE value within a range of 2 to 40, preferably a DE value within a range of 2 to 20 and the starch hydrolysate is selected from the group consisting of dextrin having a DE value of 2 to 5, indigestible dextrin having a DE value of 10 to 15, and a mixture thereof. However Aux (directed the hydrolysis of starch) discloses and the hydrolysis pattern is typically measured within a particular dextrose equivalent range. Dextrose equivalent (DE) is the industry standard for measuring the concentration of total reducing Sugars, calculated as D-glucose on a dry weight basis. Un-hydrolyzed granular starch has a DE of virtually Zero, whereas the DE of D-glucose is defined as 100. In one embodiment, the hydrolysis pattern is measured when the DE is between 10 and 20, or between 10 and 15 [0020]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Ergle to correspond with that of the claimed invention because wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747   

/ERIC YAARY/Examiner, Art Unit 1747